UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 14-1887


SIDNEY B. HARR,

                  Plaintiff - Appellant,

           v.

STATE OF NORTH CAROLINA; U.S. DISTRICT JUDGE THOMAS D.
SCHROEDER; RICHARD H. BRODHEAD; DAVID F. LEVI; DUKE
UNIVERSITY,

                  Defendants – Appellees

     and

MAGISTRATE P. TREVOR SHARP,

                  Defendant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:13-cv-00673-CCE-JLW)


Submitted:   December 18, 2014               Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sidney B. Harr, Appellant Pro Se. Roy Cooper, Attorney General,
Kathryn Hicks Shields, Assistant Attorney General, Raleigh,
North Carolina; Joseph W. H. Mott, OFFICE OF THE UNITED STATES
ATTORNEY, Roanoke, Virginia; Christopher W. Jackson, Dixie
Thomas Wells, ELLIS & WINTERS, LLP, Greensboro, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Sidney    B.     Harr    appeals    the       district    court’s     orders

granting Defendants’ motions to dismiss his 42 U.S.C. § 1983

(2012)    complaint    against       them,     and    denying     his    subsequently

filed motion to rescind.            The district court referred this case

to a magistrate judge pursuant to 28 U.S.C. § 636(b) (2012).

The   magistrate     judge       recommended    that      Defendants’         motions   to

dismiss be granted and advised Harr that failure to file timely

objections to the recommendation could waive appellate review of

a district court order based upon the recommendation.

            The     timely       filing   of     specific        objections        to    a

magistrate       judge’s    recommendation           is    necessary     to     preserve

appellate review of the substance of that recommendation when

the     parties     have     been     warned         of    the    consequences          of

noncompliance.        Diamond v. Colonial Life & Accident Ins. Co.,

416 F.3d 310, 315-16 (4th Cir. 2005); Wright v. Collins, 766
F.2d 841, 845-46 (4th Cir. 1985).               Harr waived appellate review

by failing to file objections after receiving proper notice.                            In

addition, we agree with the district court that Harr’s motion to

rescind    was    meritless.        Accordingly,          we   affirm    the    district

court’s orders.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately    presented        in     the    materials



                                          3
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                     AFFIRMED




                                     4